

EXHIBIT  10.2


FUNDING AGREEMENT
 
THIS FUNDING AGREEMENT (this “Agreement”) is made as of July 1, 2009, by and
among NeoStem, Inc., a Delaware corporation (“NeoStem”), RimAsia Capital
Partners L.P., a limited partnership organized under the laws of the Cayman
Islands (“RimAsia”), China Biopharmaceuticals Holdings, a Delaware corporation
(“CBH”), and China Biopharmaceutical Corp., a British Virgin Islands corporation
(“CBC”).  Each of the foregoing parties is sometimes hereinafter referred to as
a “Party”; collectively, the “Parties”; references to amounts in $ herein are to
such amounts in United States dollars.
 
RECITALS:
 
A.           Based upon a Conditional Loan Conversion Agreement between RimAsia
and CBH dated as of November 16, 2007, RimAsia holds certain preferred shares
and modified warrants to purchase common shares of CBH.
 
B.           RimAsia also currently holds 1,000,000 shares of common stock,
warrants to purchase 5,000,000 shares of common stock, 400,000 shares of Series
D Convertible Redeemable Preferred Stock of NeoStem.
 
C.           As of November 2, 2008, NeoStem entered into an Agreement and Plan
of Merger (the “Merger Agreement”) with CBH and CBC, which provides for the
merger of CBH with a wholly-owned subsidiary of NeoStem (the
“Merger”).  Pursuant to the Merger Agreement, RimAsia is entitled to receive in
connection with the closing of the Merger, (a) 5,383,009 shares of NeoStem
common stock, (b) 6,977,512 shares of NeoStem Series C Convertible Preferred
Stock, each with a liquidation preference of $1.125 and convertible to shares of
NeoStem common stock at $.90 and (c) Class B warrants to purchase 2,400,000
shares of NeoStem common stock at $.80 per share (the “Class B Warrants”).
 
C.           In anticipation of the Merger, RimAsia has incurred as of the date
of this Agreement substantial expenses and costs in connection with the business
activities of NeoStem and CBH.  These expenses and costs have included expenses
of NeoStem, CBH and RimAsia internal costs which unreimbursed expenses and
advances totaled approximately $1,024,800 as of June 15, 2009 (the “Current
Unreimbursed Expenses”).  Separately, a combined $250,000 advance (the “SRC
Fees”) towards the $150,000 initial capitalization of China StemCell Medical
Holding Ltd. (“CSCMH”) and the payment of $100,000 audit fees for Shandong New
Medicine Research Institute of Integrated Traditional and Western Medicine
Limited Liability Company  (“SRC”) have been made by RimAsia.
 
D.           In connection with RimAsia’s advancement of certain fees included
in the Current Unreimbursed Expenses to CBH, RimAsia and CBH entered into an
Acknowledgement of Advance Payment as of February 3, 2009 (the “Prior
Acknowledgement”), pursuant to which RimAsia would be entitled to deduct such
amounts from a $300,000 payment that CBH was to receive at the closing of the
Merger.
 
 
 

--------------------------------------------------------------------------------

 
E.           At the request of NeoStem and CBH, subject to the terms and
conditions of this Agreement, RimAsia agrees to provide additional funding (the
“Additional Funding”) to cover business activities leading to the closing of the
Merger for the benefit of NeoStem and CBH, subject to a total funding cap of
$1,600,000 that includes the Current Unreimbursed Expenses, provided that if the
SRC Fees are not agreed to be satisfied by CSCMH by the issuance to RimAsia by
CSCMH of not less than 150,000 shares of NeoStem Common Stock then the amount of
the SRC Fees will be included in the Additional Funding.
 
F.           In consideration of RimAsia’s funding, NeoStem and CBH agree that
RimAsia shall receive, at the closing of the Merger, additional NeoStem
securities, subject to the terms and conditions of this Agreement and as
hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties and covenants
herein contained, intending to be legally bound, the Parties agree as follows:
 
1.    Additional Funding.
 
1.1 Additional Funding.  Pursuant to the terms and subject to the conditions of
this Agreement, from the date of this Agreement through the closing of the
Merger (the “Additional Funding Period”), RimAsia shall provide Additional
Funding to cover business activities leading to the closing of the Merger for
the benefit of NeoStem and CBH, subject to a total funding cap of $1,600,000
(the “Funding Cap”) and subject to the mutual agreement of NeoStem and RimAsia,
that includes the Current Unreimbursed Expenses and Additional Funding (which
Additional Funding shall include the SRC Fees unless separately provided for as
described in Recital E.).
 
1.2 Third-Party Payments.  If at any time during the Additional Funding Period
either CBH or NeoStem wishes to have a payment made on its behalf to its outside
legal counsel, auditor or accountant or to any other third party with respect to
payment of expenses in connection with the Merger or transactions incidental
thereto, CBH or NeoStem, as the case may be, shall make a funding request to
RimAsia through electronic mail, and in the case of CBH copying NeoStem, and
RimAsia shall send the requested payment directly to such third party
accordingly so long as the Funding Cap has not been reached, and provided that
RimAsia deems such payment request to be reasonable, and in the case of CBH,
NeoStem and RimAsia agree to the making of such payment. RimAsia will also be
able to make, as part of the Additional Funding, such payments to other
third-party service providers as RimAsia deems reasonable and necessary in the
furtherance of the Merger so long as the Funding Cap has not been reached;
provided that other than expenses that are routine based on RimAsia’s course of
conduct in 2009 in connection with NeoStem’s expansion activities in
China,  RimAsia shall obtain the prior approval of NeoStem.
 
2.    Modification of the Prior Acknowledgement.
 
2.1 No Deduction.  In modification of the Prior Acknowledgement, RimAsia hereby
agrees that it will no longer be entitled to deduct certain Current Unreimbursed
Expenses totaling $212,500 from the $300,000 that CBH is to receive at the
closing of the Merger pursuant to the Understanding on Litigation Residual
Payment dated as of September 2, 2008.
 
 
 

--------------------------------------------------------------------------------

 
2.2 CBH Loan Liability.  In modification of the Prior Acknowledgement, RimAsia
and CBH agree that, in the event that the Merger does not close for any reason
by October 31, 2009, all Current Unreimbursed Expenses made on behalf of CBH and
any other payments made by RimAsia on behalf of CBH since the date of this
Agreement shall be deemed a loan liability of CBH in favor of RimAsia and be
added to the accreted dividend amount on the outstanding shares of the Series B
Preferred Stock of CBH held by RimAsia.
 
3.    Issuance of Additional NeoStem Securities.
 
3.1 Common Stock and Preferred Stock.  In consideration of RimAsia’s funding for
the benefit of NeoStem and CBH in anticipation of the Merger, and in full
satisfaction of any and all obligations to repay RimAsia $1,600,000 in funding
provided, the Parties agree that in connection with the closing of the Merger
RimAsia shall receive (a) 1,200,000 shares of NeoStem common stock in addition
to the 5,383,009 shares RimAsia is to receive pursuant to the Merger Agreement,
so that the total number of shares of NeoStem common stock RimAsia shall receive
in connection with the closing of the Merger shall be 6,458,009 (after giving
effect to other adjustments); and (b) 1,200,000 shares of NeoStem Series C
Convertible Preferred Stock in addition to the 6,977,512 shares of NeoStem
Series C Convertible Preferred Stock RimAsia is to receive pursuant to the
Merger Agreement, so that the total number of shares of NeoStem Series C
Convertible Preferred Stock RimAsia shall receive in connection with the closing
of the Merger shall be 8,177,512.
 
3.2 Elimination of Class B Warrants.  In consideration of the additional
securities to be received as set forth under Section 3.1 above, RimAsia shall no
longer be entitled to receive in connection with the closing of the Merger the
Class B Warrants to purchase 2,400,000 shares of NeoStem common stock as
originally provided in the Merger Agreement.
 
3.3 Shortfall Adjustment.  In the event that at the closing of the Merger the
total funding provided by RimAsia, including the Current Unreimbursed Expenses
and Additional Funding, is less than the Funding Cap of $1,600,000, RimAsia
shall at the closing of the Merger pay NeoStem cash, as supplemental
consideration for the additional securities to be received pursuant to Section
3.1 above, in an amount equal to the difference between the Funding Cap and the
aggregate funding actually provided.
 
3.4 NeoStem Loan Liability.  In the event that the Merger does not obtain
shareholder approval by October 31, 2009, NeoStem shall repay RimAsia promptly
following October 31, 2009, all the expenses, costs and payments incurred or
made by RimAsia on behalf or for the benefit of NeoStem.
 
4.    Miscellaneous.
 
4.1 Successors and Assigns.  Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the Parties (including transferees of
any securities).  Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the Parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
4.2 Governing Law; Jurisdiction.  This Agreement shall be governed by and
construed under the laws of the State of Delaware as applied to agreements among
Delaware residents, entered into and to be performed entirely within
Delaware.  The Parties agree that the courts of the State of Delaware and
Federal District Courts located in Delaware, shall have exclusive jurisdiction
and venue of any action or proceeding directly or indirectly arising out of or
related to the negotiation, execution, delivery, performance, breach,
enforcement or interpretation of this Agreement, regardless of whether or not
any claim, counterclaim or defense in any such action or proceeding is
characterized as arising out of fraud, negligence, intentional misconduct,
breach of contract or fiduciary duty, or violation of any law.  Each Party
irrevocably consents to the personal jurisdiction of such courts, to such venue,
and to the service of process in the manner provided for the giving of notices
in this Agreement.  Each Party waives all objections to such jurisdiction and
venue, including all objections that are based upon inconvenience or the nature
of the forum.
 
4.3 Waiver of Jury Trial.  TO THE EXTENT PERMITTED BY LAW, THE PARTIES HEREBY
IRREVOCABLY AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT.  The scope of
this waiver is intended to be all-encompassing of any and all disputes that may
be filed in any court and that relate to the subject matter of this Agreement
including, without limitation, contract claims, tort claims, breach of duty
claims and all other common law and statutory claims.  Each Party
(i) acknowledges that this waiver is a material inducement to enter into a
business relationship, that each has already relied on this waiver in entering
into this relationship, and that each will continue to rely on this waiver in
their related future dealings and (ii) further warrants and represents that each
has reviewed this waiver with its legal counsel and that each knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS OF THE AGREEMENT.  In the event of
litigation, this provision may be filed as a written consent to a trial by the
court.
 
4.4 Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  Signatures transmitted via facsimile or
PDF files shall be deemed to be same as the originals.
 
4.5 Entire Agreement.  This Agreement, together with the Merger Agreement and
the Prior Acknowledgement as such documents are modified by this Agreement or
otherwise, and the other documents delivered pursuant hereto or thereto,
constitute the entire agreement among the Parties regarding the subject matters
hereof and thereof, and no Party shall be liable or bound to any other Party in
any manner by any warranties, representations, or covenants except as
specifically set forth herein or therein.
 
4.6 Amendment and Waiver.  Any term of this Agreement may be amended and the
observance of any term of this Agreement may only be waived (either generally or
in a particular instance and either retroactively or prospectively), with the
written consent of the Parties.  
 
 
 

--------------------------------------------------------------------------------

 
4.7 Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties have executed this Funding Agreement as of the
date first written above.


 
NeoStem, Inc.
 
By:  /s/ Robin Smith 
Name: Robin Smith   
Title: CEO 
RimAsia Capital Partners, L.P.
 
By:  /s/ Eric Wei
Name: _________________
Title: __________________    

 


 
China Biopharmaceuticals Holdings, Inc.  
 
By:  /s/ Stephen Globus
Name: Stephen Globus
Title: Director
China Biopharmaceutical Corporation
 
By: /s/ Chris Peng Mao
Name: Chris Peng Mao
Title: Director   

 


 
 

--------------------------------------------------------------------------------

 
 